         Case 4:19-cv-01622 Document 10 Filed on 07/02/19 in TXSD Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

ANGELIA JOHNSON,                                     §
                                                     §
           Plaintiff,                                §
                                                     §
v.                                                   §     CASE NO. 4:19-cv-01622
                                                     §
CONN APPLIANCES, INC. D/B/A                          §
CONN’S HOMEPLUS                                      §
                                                     §
           Defendant.                                §

           DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISQUALIFY,
            APPLICATION FOR TEMPORARY AND PERMANENT INJUNCTIVE
                      RELIEF, AND MOTION FOR SANCTIONS

             COMES NOW Conn Appliances, Inc. (“CAI”) and files this Reply in Support of its

Motion to Disqualify, Application for Temporary and Permanent Injunctive Relief, and Motion

for Sanctions (the “Motion to Disqualify”) as follows:

                                           I.
                                 ARGUMENT AND AUTHORITIES

A.         Plaintiff’s Response Judicially Admits Conclusive Facts Supporting Disqualification

             In her Response, Plaintiff admits key facts that support disqualification under both the

substantial relationship test and the confidentiality test. Most notably, Plaintiff admits her counsel

was responsible for managing all of Conn’s consumer matters, including TCPA and TDCA cases,

that she attended three TCPA/TDCA final arbitration hearings on the merits, participated in

settlement discussions related to TCPA/TDCA, and attended one settlement conference for a

TCPA/TDCA case. 1 Standing alone these facts would support any motion to disqualify counsel.




1
    See Dkt. No. 8, pg. 4, 5.

                                                    1
4829-2074-9979v.1
          Case 4:19-cv-01622 Document 10 Filed on 07/02/19 in TXSD Page 2 of 6



              But Plaintiff’s counsel goes even further, and even admits she is aware of and has

knowledge of Defendant’s litigation strategy with respect to TCPA and TDCA matters:

            There was not an over-arching litigation strategy that was in any way unique to
            Conn’s. Johnson’s knowledge of Conn’s approach to TCPA or TDCA litigation
            was no secret, and Johnson never gained or possessed more intel regarding Conn’s
            approach than the plaintiffs’ attorneys who had sued Conn’s. 2


Plaintiff’s opinion as to whether Defendant’s litigation strategy is unique or known by other

plaintiffs’ counsel is irrelevant and completely misses the mark as to the significant portions of

this statement. What is relevant to the issue of disqualification is the fact that Plaintiff’s counsel

has knowledge of Conn’s TCPA and TDCA litigation strategy to such an extent that she is able to

assess whether it is unique when compared to other litigation strategies. And, unlike plaintiffs’

counsel she alleges possibly deduced Defendant’s strategy after suit, Plaintiff’s counsel has gained

this knowledge by representing and advising Defendant in such matters.

              Armed with knowledge of its TCPA and TDCA litigation strategy, Plaintiff’s counsel now

represents a party suing Defendant under the same causes of action. As recognized by the Fifth

Circuit, such breaches of loyalty erode the fragile trust between the public and attorneys. See E.F.

Hutton & Company v. Brown, 305 F. Supp. 371, 395 (S.D. Tex. 1969) (“If courts protect only a

client’s disclosures to his attorney, and fail to safeguard the attorney-client relationship itself--a

relationship which must be one of trust and reliance--they can only undermine the public’s

confidence in the legal system as a means for adjudicating disputes.”); Duncan, 646 F.2d at 1027

(“[T]he integrity of the judicial system would be sullied if courts tolerated such abuses by those

who profess and owe undivided loyalty to their clients.”); In Re Yarn Processing Patent Validity




2
    Id. at p. 4.

                                                    2
4829-2074-9979v.1
         Case 4:19-cv-01622 Document 10 Filed on 07/02/19 in TXSD Page 3 of 6



Litigation, 530 F.2d 83, 90 (5th Cir. 1976) (noting that the prohibition of representation of

conflicting interests rests on lawyers’ duties of loyalty and confidentiality).

B.         Plaintiff’s Response Severely Misstates and Misapplies the Fifth Circuit’s
           “Substantially Related” Test

            While the parties agree the Fifth Circuit’s substantially related test is applicable to the

present Motion to Disqualify, Plaintiff’s Response misstates the test and, consequently, misapplies

it to the facts. Specifically, Plaintiff quotes Texas Ethical Rule Comment 4A for its discussion of

“same matter” disqualification. 3               However, Plaintiff artfully omits any mention of the

“substantially related matter” disqualification standard (omitted portions are bolded):

                    The third situation where representation adverse to a former
                    client is prohibited is where the representation involves the same
                    or a substantially related matter. The “same” matter aspect of
                    this prohibition prevents a lawyer from switching sides and
                    representing a party whose interests are adverse to a person who
                    sought in good faith to retain the lawyer. It can apply even if the
                    lawyer declined the representation before the client had disclosed
                    any confidential information. This aspect of the prohibition
                    includes, but is somewhat broader than, that contained in paragraph
                    (a)(1) of this Rule. The “substantially related” aspect, on the
                    other hand, has a different focus. Although that term is not
                    defined in the Rule, it primarily involves situations where a
                    lawyer could have acquired confidential information
                    concerning a prior client that could be used either to that prior
                    client’s disadvantage or for the advantage of the lawyer’s
                    current client or some other person. It thus largely overlaps the
                    prohibition contained in paragraph (a)(2) of this Rule.

Tex. Disciplinary R. Prof’l Conduct 1.09, cmt. 4. Plaintiff’s omission is critical to her analyses

and abundantly transparent in its motive. By building a straw man argument through manipulation

of the quoted materials, Plaintiff is able to conclude that Defendant did not meet its burden under

the “substantially related” test, because the “present matter and Johnson’s previous work for

Conn’s are not part of the same legal dispute or matter . . . and cannot be regarded as “switching


3
    See Plaintiff’s Response to Motion to Disqualify; Dkt. No. 8, at 12.

                                                            3
4829-2074-9979v.1
       Case 4:19-cv-01622 Document 10 Filed on 07/02/19 in TXSD Page 4 of 6



sides.” As Plaintiff well knows, this is not Defendant’s argument, nor the test articulated by the

Fifth Circuit.

           In In re American Airlines, and as set forth in Defendant’s Motion, the Fifth Circuit

thoroughly analyzed and articulated its disqualification standard: disqualification can be justified

if (1) “the subject matter of the present and former representation are substantially related,” or

(2) the “[movant’s] former attorney possessed relevant confidential information in the manner

contemplated by [Texas Rule 1.09(a)(2)].” 972 F.2d 605, 615 (5th Cir. 1992). “A substantial

relationship exists when the prior representation concerns the particular practices and

procedures which are the subject matter of [the] suit.” Id. at 625 (emphasis added) (internal

quotations omitted). Without question, Defendant’s Motion to Disqualify delineates common

subject matters, issues, and causes of action – namely, the TCPA and TDCA – between Ms.

Johnson’s prior representation of Conn’s and her current representation of Plaintiff. Moreover,

the Fifth Circuit considered and rejected Plaintiff’s argument that in order to disqualify counsel,

the matters must be the same and tantamount to switching sides after receiving confidential

information. Id. at 625 (holding that a party may be disqualified even when there is “no chance

that confidential information might be used against the former client” and a party seeking to

disqualify counsel under the substantial relationship test need not prove that the past and present

matters are so similar that a lawyer’s continued involvement threatens to “taint” the trial, nor does

the subject matter of the prior action need to be “relevant” in an evidentiary sense to the present

action).

           Accordingly, Plaintiff has not presented a viable argument that counsel should not be

disqualified under the substantially related test.




                                                     4
4829-2074-9979v.1
         Case 4:19-cv-01622 Document 10 Filed on 07/02/19 in TXSD Page 5 of 6



C.         Defendant and Plaintiff have Identified Specific Instances in Which Plaintiff’s
           Counsel Received Confidential Information

             Though unnecessary in light of the substantially related test, Defendant’s Motion to

Disqualify and Plaintiff’s Response have provided specific instances in which counsel received

confidential information that could be utilized by Plaintiff in this case. For example, Defendant

notes and Plaintiff admits that Ms. Johnson organized and led corporate witness preparation

sessions and internal meetings between outside counsel and internal employees that included

confidential         and        privileged   communications   regarding   Defendant’s   telephone   and

communications equipment, calling procedures, defense strategies, and use of expert and corporate

witnesses.          Plaintiff argues that such allegations are nonspecific and cannot support

disqualification under the Fifth Circuit’s Duncan case. 4 Yet, the Duncan court specifically held

that a “party seeking disqualification is not required to point to specific confidences revealed to

his former attorney that are relevant to the pending case.” Duncan, 646 F.2d at 1028. Any standard

requiring a party to divulge the very confidential information it seeks to protect through its motion

to disqualify – as suggested by Plaintiff – would ignore all common sense.

                                                     II.
                                                  CONCLUSION

           WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that the Motion

be granted and for such other and further relief to which it is entitled to receive.




4
    See Dkt. No. 8, at p. 10.

                                                        5
4829-2074-9979v.1
       Case 4:19-cv-01622 Document 10 Filed on 07/02/19 in TXSD Page 6 of 6



         Dated: July 2, 2019                 Respectfully submitted,

                                             By: /s/ Michael A. Harvey
                                             MICHAEL A. HARVEY
                                             State Bar No. 24058352
                                             SD Texas Bar No. 917759
                                             700 Milam Street, Suite 2700
                                             Houston, Texas 77002-2732
                                             Tel: 713-222-4015
                                             Fax: 713-222-5894
                                             mharvey@munsch.com

                                             ATTORNEY-IN-CHARGE FOR DEFENDANT

OF COUNSEL:
MUNSCH HARDT KOPF & HARR, P.C.
SAMEER KARIM
State Bar No. 24076476
SD Texas Bar No. 2478480
700 Milam Street, Suite 2700
Houston, Texas 77002-2732
Tel: 713-222-4050
Fax: 713-222-5894
skarim@munsch.com
EARL L INGLE
State Bar No. 24097234
SD Texas Bar No. 3219597
700 Milam Street, Suite 2700
Houston, Texas 77002-2732
Tel: 713-222-4075
Fax: 713-222-1475
eingle@munsch.com

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served on counsel
of record by means of e-filing this 2nd day of July, 2019.

         Trista M. Johnson
         Law Office of Trista Johnson
         701 N. Loop 336 E, Suite 106
         Conroe, Texas 77301
         Trista@txconsumerlawyer.com

                                                                    /s/ Michael A. Harvey
                                                                    Michael A. Harvey


                                                6
4829-2074-9979v.1
